USCA11 Case: 20-14544    Date Filed: 01/11/2022   Page: 1 of 9




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 20-14544
                ____________________

In Re: Deepwater Horizon Belo Cases
___________________________________________________
PEGGY A. GRIFFIN, et al,
                                         Plaintiffs-Appellants,
versus
BP EXPLORATION & PRODUCTION INC,
BP AMERICA PRODUCTION COMPANY,


                                        Defendants-Appellees.
USCA11 Case: 20-14544          Date Filed: 01/11/2022       Page: 2 of 9




2                        Opinion of the Court                   20-14544

                      ____________________

           Appeal from the United States District Court
               for the Northern District of Florida
            D.C. Docket No. 3:19-cv-00963-MCR-GRJ
                    ____________________

Before ROSENBAUM and TJOFLAT, Circuit Judges, and STEELE, Dis-
trict Judge. *
PER CURIAM:
        Appellants Peggy A. Griffin, Calvin Nettles, Chason K. Nor-
ris, Jackie Robertson, Linda M. Singleton, Gregory L. Warren,
James A. Cooper, Bryant Hand, Jr., Dorothy Lynn Hill, Derrick
Lee, Michael J. Turner, and Dewayne Veasey appeal the district
court’s November 4, 2020, order excluding Appellants’ proffered
toxicology expert under Federal Rule of Evidence 702 and Daubert
v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), and
granting summary judgment in favor of Appellees BP Exploration
& Production Inc. and BP America Production Company (“BP”).
After careful review of the record and the parties’ briefs, and with
the benefit of oral argument, we affirm.
                                    I.



*The Honorable John E. Steele, United States District Judge for the Middle
District of Florida, sitting by designation.
USCA11 Case: 20-14544         Date Filed: 01/11/2022    Page: 3 of 9




20-14544               Opinion of the Court                         3

        This matter arises out of a disastrous BP oil spill. On April
20, 2010, the oil-drilling rig Deepwater Horizon, operated by BP in
the Gulf of Mexico, exploded and sank, resulting in the largest oil
spill in the history of marine oil-drilling operations. A massive ef-
fort responded to the spill, with as many as 90,000 workers engaged
in near-shore and offshore response activities. But the damage was
done. Millions of barrels of oil flowed from the damaged Macondo
Prospect well over an 87-day period, before the well was finally
capped on July 15, 2010.
       The oil spill spawned thousands of claims. The Judicial
Panel on Multidistrict Litigation assigned Judge Carl Joseph Barbier
of the Eastern District of Louisiana to oversee the Deepwater Hori-
zon MDL. See In re Oil Spill by the Oil Rig “Deepwater Horizon”
in the Gulf of Mex., on April 20, 2010, 731 F. Supp. 2d 1352 (J.P.M.L.
2010).
       Under Judge Barbier’s supervision, BP and class counsel en-
tered into a massive class settlement agreement for personal-injury
claims. That agreement pertains to class members who allege that
exposure to substances released in the spill or used in connection
with response activities caused them to suffer physical injuries first
diagnosed after April 16, 2012. Under it, these class members can
sue BP in federal court in what is called the “Back-End Litigation
Option” (“BELO”). The settlement requires BELO plaintiffs to
prove that their injuries were legally caused by exposure to pur-
portedly toxicological substances. Hundreds of those BELO cases
USCA11 Case: 20-14544        Date Filed: 01/11/2022     Page: 4 of 9




4                      Opinion of the Court                20-14544

are currently pending before Judge M. Casey Rodgers of the North-
ern District of Florida.
       To manage those cases, Judge Rodgers selected Appel-
lants—a dozen BELO plaintiffs who were assigned to clean up the
spill on the beaches of Northwest Florida—for a bellwether pro-
cess. She ordered the parties to first address general causation be-
fore reaching the question of specific causation.

        Appellants proffered a single expert, Dr. Patricia Williams,
to establish general causation. Following discovery, BP moved for
summary judgment on the basis that Dr. Williams’s opinions failed
to satisfy the standards of Rule 702 and Daubert. After briefing and
a hearing, the district court concluded that Dr. Williams’s opinions
fell short of the Rule 702 and Daubert requirements and granted
summary judgment to BP. Appellants now appeal that ruling.

                                 II.

       We have jurisdiction over this appeal under 28 U.S.C. § 1291
as the appeal of a final decision of a district court—here, the order
granting summary judgment to BP.
                                III.
                                 A.
       We begin with Appellants’ contention that the district court
erred in failing to conduct an evidentiary hearing on their sum-
mary-judgment motion because they wished to elicit live
USCA11 Case: 20-14544         Date Filed: 01/11/2022     Page: 5 of 9




20-14544                Opinion of the Court                         5

testimony from Dr. Williams. We review the district court’s denial
of an evidentiary hearing for abuse of discretion. Loyd v. Alabama
Dep’t of Corr., 176 F.3d 1336, 1339 (11th Cir. 1999).
       Here, Dr. Williams previously gave testimony at two depo-
sitions over several hours, submitted an expert report, and pro-
duced a supplemental report. Because Dr. Williams had sufficient
opportunity to discuss her methodology on these four occasions,
the district court did not abuse its discretion when it concluded that
it was not necessary to give her yet another opportunity for addi-
tional explanation.
                                  B.
       We review the district court’s determination to exclude the
Appellants’ proffered expert testimony for abuse of discretion.
Chapman v. Procter & Gamble Distrib., LLC, 766 F.3d 1296, 1305
(11th Cir. 2014). Because “[a] district court is more familiar with
the procedural and factual details and is in a better position to de-
cide Daubert issues,” a district judge is afforded “considerable lee-
way” in determining whether to exclude expert testimony. Id. at
1305 & n.8. We are thus “require[d] … to defer to the judge’s de-
cision on expert testimony, unless it is manifestly erroneous.” Id.
at 1305; see also id. at 1305 n.8 (we “must affirm” unless the district
court “made a clear error of judgment”). This “deferential abuse-
of-discretion standard is applied stringently, even if a decision on
expert testimony is outcome determinative.” Id. at 1305.
USCA11 Case: 20-14544           Date Filed: 01/11/2022       Page: 6 of 9




6                        Opinion of the Court                    20-14544

          In a toxic-tort case like this one, a plaintiff must establish
both general and specific causation through admissible, reliable ex-
pert testimony. McClain v. Metabolife Int’l, Inc., 401 F.3d 1233,
1239 (11th Cir. 2005). Rule 702 provides that expert testimony re-
garding scientific, technical, or specialized knowledge is admissible
if it is (1) helpful to the jury, (2) based on sufficient facts or data, (3)
the product of reliable principles and methods, and (4) demon-
strates that “the expert has reliably applied the principles and meth-
ods to the facts of the case.” Fed. R. Evid. 702.
       We have distilled the Rule 702 requirements into three in-
quiries: (1) whether the expert is qualified; (2) whether “the meth-
odology by which the expert reaches [a] conclusion is sufficiently
reliable” under the principles of Daubert; and (3) whether the tes-
timony will assist the trier of fact to understand the evidence or
determine a fact in issue through the application of scientific, tech-
nical, or other specialized knowledge. Rink v. Cheminova, Inc.,
400 F.3d 1286, 1291-92 (11th Cir. 2005).
       In its order, the district court found that Dr. Williams’s opin-
ions fell “woefully short” of these requirements. Some examples
of these shortcomings, the district court determined, include the
following:
       • “[T]he exposure scenarios in the studies Dr. Wil-
       liams cited occurred close to shore and involved fresh
       crude oil, whereas the Deepwater Horizon spill oc-
       curred approximately 125 miles offshore of Florida,
USCA11 Case: 20-14544        Date Filed: 01/11/2022     Page: 7 of 9




20-14544               Opinion of the Court                        7

      and exposed cleanup workers on Florida beaches to
      weathered oil.”
      • “[T]here is . . . no evidence that . . . the conditions
      present in these cases were somehow comparable to
      the conditions present in the[] studies [cited by Dr.
      Williams].”
      • “[A]lthough Dr. Williams specifically identified PM
      [particulate matter] and arsenic as the causative
      agents in Plaintiffs’ cases, neither is referenced in Dr.
      Williams’s oil spill studies.”
      • “[T]he other oil spill studies documented ‘symp-
      toms’ . . . and ‘primarily acute health effects experi-
      enced over a period of less than a year after exposure,’
      not chronic conditions, as are alleged here.”
      • “Dr. Williams’s complete[ly] fail[ed] to engage in
      any critical analysis of the studies she cited is a fatal
      flaw in her methodology.”
      • “Dr. Williams’s arsenic opinion . . . reli[es] on sev-
      eral studies showing an association between arsenic
      in drinking water and skin lesions, neither of which is
      at issue here.”
      • “A general causation opinion that PM or arsenic can
      be harmful at some level that the Plaintiffs were not
      potentially exposed to, or the fact that PM or arsenic
      exceeded human health benchmarks in an area where
USCA11 Case: 20-14544         Date Filed: 01/11/2022     Page: 8 of 9




8                       Opinion of the Court                 20-14544

       the Plaintiffs did not work, is simply not helpful to the
       trier of fact, and to the extent Plaintiffs needed an-
       other expert to bridge this gap, it was their burden to
       produce one.”
Noting that she did not reach her determination “lightly,” the dis-
trict judge concluded that Dr. Williams’s opinions must be ex-
cluded as both unreliable and unhelpful. Absent a qualified expert
to testify regarding general causation, the district court had to con-
clude Appellants could not survive summary judgment.
       After careful consideration, we conclude that Appellants
have shown no reversible error in the district court’s findings or
rulings. Indeed, the district court’s analysis is well-reasoned.
       Appellants argue that the district court did not adequately
consider the distinction between general and specific causation
with respect to Dr. Williams’s opinions. We disagree. But even if
that were the case, any error that might have occurred was harm-
less because the court also found that her expert testimony was un-
helpful. And we can’t say that was an abuse of discretion on this
record.
      In short, the district court did not abuse its discretion or
make any “clear error of judgment” in excluding Dr. Williams’
opinions under Rule 702 and Daubert.
                                  C.
     We review a grant of summary judgment de novo. See, e.g.,
Edward Lewis Tobinick, MD v. Novella, 848 F.3d 935, 943 (11th
USCA11 Case: 20-14544        Date Filed: 01/11/2022    Page: 9 of 9




20-14544               Opinion of the Court                       9

Cir. 2017). Summary judgment is appropriate when there is no
genuine issue of material fact and the moving party is entitled to
judgment as a matter of law. See Celotex Corp. v. Catrett, 477 U.S.
317, 322 (1986).
       Here, the district court granted summary judgment because
after it excluded Appellants’ proffered expert testimony under
Daubert, Appellants were unable to establish general causation, a
necessary element of their claims. Because Appellants did not es-
tablish a material issue of fact concerning general causation, we
must likewise conclude that the district court did not err in grant-
ing summary judgment in favor of BP.
                                IV.
      For these reasons, we affirm the district court’s order.
      AFFIRMED.